Citation Nr: 1450502	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-16 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as due to exposure to herbicides.

2.  Entitlement to service connection for pseudofolliculitis barbae.

3.  Entitlement to service connection for jungle rot of feet, claimed as due to exposure to herbicides.

4.  Entitlement to service connection for gastroenteritis, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

5.  Entitlement to service connection for fatigue, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

6.  Whether new and material evidence has been submitted to reopen a claim for service connection for headaches, to include as a qualifying chronic disability under 38 C.F.R. § 3.317; and if so, whether the criteria for service connection are met.
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1969 to May 1971, from August 1991 to January 1992, and from September 2005 to April 2008; and had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Army National Guard.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision that, in pertinent part, denied service connection for diabetes mellitus; pseudofolliculitis barbae; jungle rot of feet; gastroenteritis; and fatigue; and declined to reopen a claim for service connection for headaches on the basis that new and material evidence had not been received.  The Veteran timely appealed.  These are the only issues that have been perfected on appeal.  

The issues of service connection for diabetes mellitus, gastroenteritis, and fatigue; and the reopened claim for service connection for headaches are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have a current skin disease that is related to a disease or injury during active service. 

2.  Jungle rot (skin condition) of feet was not present during active service, and is not otherwise related to service.

3.  In a June 1995 rating decision, the RO denied service connection for headaches.  The Veteran did not appeal within one year of being notified.

4.  Evidence associated with the claims file since the June 1995 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for headaches; and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  Pseudofolliculitis barbae was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2014).

2.  Jungle rot (skin condition) of feet was not incurred in or aggravated by service, and may not be presumed to be related to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

3.  The evidence received since the RO's June 1995 denial is new and material; and the claim for service connection for headaches is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through a November 2008 letter, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claims.

VA's letter notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the November 2008 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
The RO has obtained the Veteran's VA outpatient treatment records and has arranged for VA examinations in connection with the claims decided on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

The RO's attempt to obtain the Veteran's complete service treatment records, and specifically those for his latest period of active service (September 2005 to April 2008), was unsuccessful; further attempts to find such records would be futile.  The RO has made attempts to locate these records, and has notified the Veteran of the information needed to reconstruct medical data.  In this regard, the Veteran indicated that he had no additional evidence to submit.  It is incumbent upon VA to afford the Veteran's claims heightened consideration due to the unfortunate loss of some service treatment records.  See, e.g., Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  

Moreover, in view of the Board's favorable decision in this appeal for reopening the claim for service connection for headaches, further assistance is unnecessary to aid the Veteran in substantiating the claim to reopen.  

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Service Connection

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

With respect to the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2014).  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time.  38 U.S.C.A. § 1111.  In this case, the Veteran did not report, and no examiner had found, any physical defects or diseases at the time of induction in June 1969.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

A.  Pseudofolliculitis Barbae 

Service treatment records for the Veteran's first and second periods of active service do not reflect any findings or complaints of pseudofolliculitis barbae.  On a "Report of Medical History" completed by the Veteran in December 1991, he checked "no" in response to whether he ever had or now had skin diseases.

National Guard records also show that the Veteran again reported no skin disease on medical history reports completed in August 1981 and in July 1993.

The report of a December 2008 VA examination reflects that the Veteran reported developing an irritating rash on his face after shaving during basic training in 1969.  He reportedly was placed on a "shaving profile" that allowed him not to shave as often.  The Veteran reported that his face cleared somewhat, and he denied any treatment for this while on active duty.  He reported that his face stung and burned while shaving, and reported a continuation of this skin condition.  The Veteran reported using Witch Hazel lotion on his face after shaving for the past six years with good results, and reported experiencing two flare-ups of this condition in the past six months.  The Veteran reportedly used a razor for shaving.

Examination in December 2008 revealed that the Veteran's face was clean shaven.  There were no nodules, crusting, scarring, or disfigurement.  There was 0 percent of exposed area, and 0 percent of body area affected.  The diagnosis was normal skin examination of the face.  No skin disease was found.

In June 2012, the Veteran reported that he did not shave prior to his active service; and that shaving every day caused his pseudofolliculitis barbae.  He reported having pseudofolliculitis barbae during all his tours of active service, and while serving in the National Guard on weekend drills and summer camp.  Here, the Veteran is competent to describe his symptoms of pseudofolliculitis barbae; however, the Board finds that the Veteran is not a reliable historian, given his consistent denials of skin disease in service treatment records and in National Guard records.  Moreover, pseudofolliculitis barbae is not listed as a chronic disability in 38 C.F.R. § 3.309(a); hence, reports of continuity of symptomatology do not assist the Veteran in this case.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2012).

The December 2008 VA examiner reviewed the Veteran's medical history and completed a comprehensive examination, but did not diagnose pseudofolliculitis barbae or any skin disease.  The report of that examination weighs against a finding of current pseudofolliculitis barbae.  The Board finds the December 2008 VA examination report is factually accurate, fully articulated, and contains sound reasoning; hence, it is afforded significant probative value on appeal.  

The Board has considered the Veteran's statements regarding pseudofolliculitis barbae as being among his current disabilities.  However, the Board finds the conclusions of the VA examiner, which are based on the results of clinical evaluation, and supported by rationale, to be more probative than references made by the Veteran.  No skin disease is documented in the claims file.  Hence, a basis for compensation is not established.  Moreover, recent VA records do not show findings of skin disease or pseudofolliculitis barbae.  

Here, the evidence weighs in favor of the conclusions made by the VA examiner in December 2008.  The Veteran is not shown to have the medical expertise to diagnose skin disease.

Lastly, even if there were manifestations of pseudofolliculitis barbae in service, the competent evidence fails to establish any diagnosis and further to link any current skin disease with injury or disease in active service, or establish the onset of any current skin disease in active service-including periods of ACDUTRA and INACDUTRA.

Because the competent evidence does not link any current skin disease to active service or to a service-connected disability, the weight of the evidence is against the claim.

In short, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for pseudofolliculitis barbae.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Jungle Rot of Feet

In this case, the Veteran contends that his jungle rot (skin condition) of feet is related to disease or injury sustained in active service, or is the result of exposure to herbicides in service.  The Veteran is in receipt of the Vietnam Service Medal and the Vietnam Campaign Medal; he served in the Republic of Vietnam from June 1970 to May 1971, and is presumed to have been exposed to herbicides in service.  See 38 U.S.C.A. § 1116(f) (West2014).

VA regulations provide that, if a Veteran was exposed to an "herbicide agent" during active service, presumptive service connection is warranted for certain disorders.  Jungle rot of feet is not listed among the diseases presumed to be associated with Agent Orange exposure.  38 C.F.R. § 3.309(e).

Specifically, the Secretary of the Department of Veterans Affairs has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for various disabilities.  Consistent with its findings in Update 2010, the National Academy of Sciences in Update 2012, found inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and various disabilities.  No new presumptions of service connection were found warranted for diseases discussed in Update 2012.  See Notice, 79 Fed. Reg. 20308-20311 (2014).    Hence, the Veteran is not entitled to presumptive service connection for such disability.

The Board notes, however, that even when the Secretary determines that a disability should not be added to the list of presumptive conditions, a claimant may still establish that service connection is warranted by showing that the claimed disability is at least as likely as not causally linked to herbicide exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).
 
Service treatment records for the Veteran's first and second periods of active service do not reflect any findings or complaints of jungle rot of feet.  Clinical evaluation at the time of each of his separation examinations in May 1971 and in December 1991 revealed normal feet.  On a "Report of Medical History" completed by the Veteran in December 1991, he checked "no" in response to whether he ever had or now had skin diseases or foot trouble.

National Guard records also show that the Veteran again reported no skin diseases and no foot trouble on medical history reports completed in August 1981 and in July 1993.

The report of the December 2008 VA examination reflects that the Veteran reported developing "jungle rot" while on active duty in Vietnam.  He denied any treatment for this at the time.  He stated that his feet would itch and become scaly.  The Veteran reported that he started using Witch Hazel over the skin about six years ago, with good results.  He denied any other treatment.  The Veteran also denied any progression of the condition since his discharge from active service, and he presently was not being followed for his skin condition by any physician.  

Examination in December 2008 revealed that the Veteran had a normal gait and station.  He did not have difficulty donning/doffing his shoes and socks.  He did not have any functional limitation on standing or walking.  There was no deformity or swelling in either foot.  Pulses were palpable, and there was no unusual wear of the shoes.  There were no callouses.  There was full range of motion of all digits and ankles.  There was no scaling of the feet or discoloration of the toenails.  There was no hyper or hypopigmentation.  There was no active disease between the toes.  There was no pain during examination.  There was 0 percent of exposed area affected, and less than 0 percent of entire body affected.  The diagnosis was normal skin examination of the feet.  No skin disease was found.

As noted above, the Veteran is competent to describe his symptoms of jungle rot of his feet, but again he is not considered a reliable historian due to his consistent denials of skin disease or foot trouble in service treatment records and in National Guard records.  Nor is jungle rot of feet listed as a chronic disability in 38 C.F.R. § 3.309(a), and reports of continuity of symptomatology do not assist the Veteran in this case.  Walker, 708 F.3d at 1331. 

The December 2008 VA examiner reviewed the Veteran's medical history and completed a comprehensive examination, but did not diagnose jungle rot of feet or any skin disability.  The report of that examination weighs against a finding of current jungle rot (skin condition) of feet.  The Board finds the December 2008 VA examination report is factually accurate, fully articulated, and contains sound reasoning; hence, it is afforded significant probative value on appeal.  

The Board has considered the Veteran's statements regarding jungle rot of feet as being among his current disabilities, and as related to his active service.  However, the Board finds the conclusions of the VA examiner, which are based on the results of clinical evaluation, and supported by rationale, to be more probative than references made by the Veteran.  No skin disease of the feet is documented in the claims file either during active service or post-service.  Hence, a basis for compensation is not established.  Moreover, recent VA records do not show findings of skin disease or jungle rot of feet.

The Board finds a preponderance of the evidence is against a finding that the Veteran currently has jungle rot of feet.  Therefore, there is no basis for a grant of service connection.  See Brammer, 3 Vet. App. at 225; Caluza, 7 Vet. App. at 505.  Here, the evidence weighs in favor of the conclusions made by the VA examiner in December 2008.  The Veteran is not shown to have the medical expertise to diagnose a skin disease of the feet.

Because the competent evidence does not link any current skin disease of the feet to active service or to a service-connected disability, the weight of the evidence is against the claim.

In short, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for jungle rot of feet.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

III.  Petition to Reopen Claim for Service Connection for Headaches 

The RO originally denied service connection for headaches in June 1995 on the basis that the disability neither arose during the Veteran's active service in Southwest Asia, nor manifested to a compensable degree of 10 percent disabling post-service.
The evidence of record at the time of the last denial of the claim included the Veteran's service treatment records for his first and second periods of active service, his DD Forms 214, National Guard records, VA treatment records, reports of April 1995 VA examinations, and statements from the Veteran.

Service treatment records for the Veteran's first period of active service show a complaint of headaches and ear trouble in December 1970.  At that time, the impression was tinnitus of unknown etiology.

Service treatment records for the Veteran's second period of active service do not reflect any findings of headaches.  On a "Report of Medical History" completed by the Veteran at the time of his separation examination in December 1991, he checked "no" in response to whether he ever had or now had frequent or severe headaches.

National Guard records also show that the Veteran again reported no frequent or severe headaches on medical history reports completed in August 1981 and in July 1993.

VA records first show complaints of headaches in February 1995.

The report of an April 1995 VA miscellaneous neurological examination reflects that the Veteran was not taking any medication for any condition on a regular basis.  The Veteran reported occasional minor headaches, which he related to problems with blurred vision and reportedly underwent evaluation for bifocal glasses.  There were no other significant neurologic symptoms.  The diagnosis was normal neurologic examination.

Based on this evidence, the RO concluded that the Veteran's headaches had not arisen during active service in the Southwest Asia theater of operations, nor had they manifested to a compensable degree of 10 percent disabling post-service.

The present claim was initiated by the Veteran in October 2008.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record includes July 2008 statements by the Veteran that he was treated for headaches during his third period of active service at Camp Shelby in Mississippi; additional service and National Guard personnel records; the report of a December 2008 VA examination, showing an assessment of tension headache recurring a couple of times a month and a prostrating attack every few months; and a December 2008 VA addendum.  

In a December 2008 VA addendum, the examiner noted that the Veteran reported his headaches starting in 2004, and he denied any head injury.  The Veteran reported that the headaches recur one-to-two times a month, and last for an hour; and reported taking over-the-counter pain medication.   The examiner commented that the Veteran's headaches were similar to his prior complaints in 1995.

New evidence that is not cumulative and is related to the previous denial of the claim for service connection consists of the statements by the Veteran of treatment for headaches during his third period of active service, and the December 2008 VA examination report and addendum.  Given the presumed credibility, the additional evidence is both new and material because it raises a reasonable possibility of substantiating the claim.
Hence, the Veteran's claim for service connection for headaches is reopened.  38 U.S.C.A. § 5108.  As will be discussed below in the Remand section, the Board 
finds that additional development is required prior to adjudication of the underlying merits of the Veteran's claim.


ORDER

Service connection for pseudofolliculitis barbae is denied.

Service connection for jungle rot (skin condition) of feet is denied.

The application to reopen the previously denied claim of service connection for headaches is granted.


REMAND

Records

The Veteran reported receiving treatment for digestive problems from Dr. P. P. at the River Region Medical Center, prior to October 2008.  (See June 2009, Report of Contact, Volume 1).  Attempts must be made to obtain these records.

In addition, recent VA treatment records should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).

Diabetes Mellitus 

The Veteran contends that his diabetes mellitus is caused by, or is a result of, his presumed exposure to Agent Orange in active service.  As noted above, the Veteran's active duty included service in Vietnam; hence, he is presumed to have been exposed to herbicides in service.  See 38 U.S.C.A. § 1116(f) (West 2014).
It appears the RO had denied the Veteran's claim for service connection because there was no current diagnosis of diabetes mellitus.

National Guard records include a December 2002 laboratory report showing a fasting glucose reading of 99.

A VA examiner in December 2008 opined that it was uncertain whether the Veteran was diabetic, and that laboratory testing was required.  An addendum to the December 2008 VA examination reflects that hemoglobin A1c was 6.4, and that random glucose was normal; urinalysis was also negative for glucose.  The examiner was unable to make a diagnosis of diabetes mellitus.

During a December 2008 VA examination, the Veteran reported no history of diabetes mellitus.  He did not have symptoms consistent with diabetes mellitus, such as excessive thirst or urination or polyuria.  Examination revealed no finding of diabetes.  The examiner opined that there was nothing in the claims file to suggest that the Veteran had diabetes mellitus.  Recent lab work showed hemoglobin A1c that was felt to be in the normal range, and a blood sugar level of 108 (non-fasting).  His present glucose was 113 (non-fasting), and did not suggest diabetes mellitus.

In contrast, more recent VA treatment records show that the Veteran took medication daily to control his diabetes mellitus.  In June 2012, the Veteran reported that he was a "borderline" diabetic.  In July 2014, a VA staff physician indicated that the Veteran had diabetes mellitus.
 
Given the treatment records associated with the claims file that suggest a diagnosis of diabetes mellitus is warranted, the Board finds that an examination is needed to determine whether the Veteran currently has a diagnosis of diabetes mellitus.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2014). 




Gastroenteritis, Fatigue, and Headaches
 
The Veteran contends that service connection for gastroenteritis, for fatigue, and for headaches is warranted on the basis of his service in the Southwest Asia Theater of operations during the Persian Gulf War.  His DD Form 214 shows that he served in Southwest Asia from August 1991 to November 1991.

Again, service treatment records for the Veteran's first and second periods of active service are absent complaints or treatment for gastroenteritis or for fatigue.  On a "Southwest Asia Demobiliztion/Redeployment Medical Evaluation" completed by the Veteran in December 1991, he answered "no" when asked whether he had any fatigue or weight loss; or whether he had any stomach or belly pain, nausea, diarrhea, or bloody bowel movements.

With regard to gastroenteritis, the report of a December 2008 VA general medical examination reflects that the Veteran did not describe any gastroenteritis; nausea or vomiting; anorexia or weight loss; or abdominal pain.  He reportedly had some polyps removed in 2004.  There were no findings of gastroenteritis on examination.

With regard to fatigue, the report of a December 2008 VA general medical examination indicates that the Veteran's complaint of fatigue was nonspecific and most likely related to depression, and made referral to a psychiatric examination.  The report of a December 2008 VA mental disorders examination reflects that the Veteran reported problems with sleep over the years, and estimated that he got approximately six hours of sleep nightly.  He currently slept three or four hours, and then woke up and had difficulty falling asleep and staying asleep.  There were no findings of fatigue on examination.

In May 2012, the RO granted service connection for PTSD evaluated as 30 percent disabling effective April 12, 2008.

The Board finds the evidence sufficient to trigger the duty to assist in obtaining a medical examination and opinion as to the etiology of any current gastroenteritis and/or fatigue.
Moreover, VA should seek a medical opinion regarding whether any identified gastroenteritis or fatigue is due to or aggravated by the service-connected PTSD or other diagnosed disability.  Hence, the Board cannot resolve these matters without further medical clarification.

With regard to headaches, the evidence first reflects complaints of headache in 1995 during the Veteran's National Guard service.  At that time, the Veteran's headaches were not considered as manifested to a compensable degree.  Since then, his headaches have worsened.  Moreover, the December 2008 examiner included a diagnosis of tension headaches.  The Veteran has also reported being treated for headaches during his third period of active service, for which service treatment records are unavailable.  With heightened consideration afforded, the Board finds the Veteran's statements of in-service treatment for headache both credible and probative.

Under these circumstances, the Board finds that an informed medical opinion is necessary to clarify whether the Veteran's tension headaches underwent a permanent increase in severity during active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2014).

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary contact information and authorization from the Veteran, please request treatment records that pertain to digestive problems and gastroenteritis from Dr. P.P. and the River Region Medical Center, dated prior to October 2008 (see June 2009, Report of Contact, Volume 1); and associate them with the Veteran's claims file (physical or electronic).  

If, after making reasonable efforts to obtain records identified by the Veteran; and if the AMC is unable to secure such records, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claims; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2. Obtain the Veteran's outstanding VA treatment records, dated from February 2014; and associate them with the Veteran's claims file (physical or electronic).

3.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of diabetes.  Upon examination of the Veteran and review of the file, the examiner is asked to render an opinion as to the following:

Whether it is at least as likely as not (50 percent probability or more) that the Veteran currently has a diagnosis of diabetes mellitus.

Review of the entire claims file is required; however, attention is invited to the May 1995 VA laboratory report, the December 2002 National Guard laboratory report, the December 2008 VA examination and laboratory reports, the July 2014 VA examination report, and VA records showing prescribed medications for diabetes in July and September 2013, and throughout 2014 (see Virtual VA).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 
4.  Afford the Veteran a VA examination(s) to identify all current disability underlying the Veteran's complaints of gastroenteritis, fatigue, and headaches; and to determine the nature and etiology of any disability, including undiagnosed illness.  
 
The examiner(s) should indicate whether any pertinent symptoms are due to (or aggravated by) the Veteran's service-connected PTSD, bilateral hearing loss, tinnitus, and hypertension or other diagnosed disability.

The examiner(s) should indicate whether there are objective indications of a qualifying chronic disability manifested by fatigue, persistent headaches (other than tension headaches), muscle and joint pain, neurological symptoms, cognitive dysfunction, mood and sleep disturbance (other than PTSD), confusion/ataxia symptoms, respiratory symptoms, gastrointestinal symptoms, cardiovascular symptoms, and skin rashes; or whether such objective indications may be attributed to any other known diagnosis.

For any such manifestations attributed to a known diagnosis, the examiner(s) should indicate whether there is a 50 percent probability or greater that the diagnosed illness had its onset in active service, including periods of ACDUTRA and INACDUTRA, or is otherwise related to a disease or injury in service-specifically, to include exposure to smoke and fumes from oil well fires in Kuwait, and other environmental hazards in Southwest Asia.

The examiner(s) should provide a rationale for the opinions.

Specifically with regard to headaches, the examiner(s) should address whether the Veteran's tension headaches at the time he entered his third period of active service, at least as likely as not underwent a permanent increase in severity in active service.

If the response is positive, was any increase clearly and unmistakably (obviously, manifestly or undebatably) due to the natural progress of the disease. 

The examiner(s) should opine as to whether it is clear and unmistakable (obvious, manifest or undebatable) that the Veteran had tension headaches that pre-existed his third period of active service (September 2005 to April 2008).  

The examiner(s) is asked to explain the reasons behind any opinions offered.  The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The Veteran's claims file, to include a complete copy of this REMAND, must be available to the examiner designated to examine the Veteran, and the examination report should note review of the file.

5.  Thereafter, readjudicate the issues on appeal.  If the determinations remain unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

No action is required of the Veteran and his representative until they are notified by VA; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


